As filed with the Securities and Exchange Commission on January 8, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TEDOM CAPITAL, INC. (Name of Small Business Issuer in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 6141 (Primary Standard Industrial Classification Code Number) 20-8235863 (I.R.S. Employer Identification No.) 410 Wilshire Blvd., Suite 183 Santa Monica, CA90401 (310) 335-5460 (Address and Telephone Number of Principal Executive Offices) 410 Wilshire Blvd., Suite 183 Santa Monica, CA90401 (Address of Principal Place of Business or Intended Principal Place of Business) Eric Grunfeld 410 Wilshire Blvd., Suite 183 Santa Monica, CA90401 (310) 335-5460 (Name, Address and Telephone Number of Agent For Service) Copy to: Roger D. Linn, Esq. Cota Duncan & Cole 2261 Lava Ridge Court, Roseville, CA95661 (916) 780-9009 Approximate Date of Commencement of Proposed Sale to the Public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[ ] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock $.001 par value 2,000,000 $0.25 $500,000 $20 The proposed maximum offering price per share is estimated solely for purpose of calculating the registration fee in accordance with Rule 457(o) under the Securities Act. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF CONTENTS PART I – INFORMATION REQUIRED IN PROSPECTUS ABOUT THIS PROSPECTUS 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 3 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 10 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 10 BUSINESS 11 DESCRIPTION OF PROPERTY 26 LEGAL PROCEEDINGS 26 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 26 EXECUTIVE COMPENSATION 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 DESCRIPTION OF SECURITIES 31 PLAN OF DISTRIBUTION 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 33 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 35 LEGAL MATTERS 35 EXPERTS 35 WHERE YOU CAN FIND MORE INFORMATION 35 FINANCIAL STATEMENTS 37 PART II II-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-6 PART I - INFORMATION REQUIRED IN PROSPECTUS The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED January 8,2008. PRELIMINARY PROSPECTUS TEDOM CAPITAL, INC. Shares of Common Stock 2,000,000 Maximum This prospectus relates to the initial Public Offering of our common stock.We are offering up to a total of 2,000,000 shares of common stock in a best efforts, minimum-maximum, direct public offering, without any involvement of underwriters.The offering price is $0.25share.Until a minimum of 400,000shares have been purchased (the “Minimum Offering”), all payments for shares will be deposited into an escrow account at City National Bank.If 400,000shares are not purchased in this Offering, all payments deposited in the escrow account will be promptly refunded in full, without interest and without any deduction for expenses.If 400,000shares are sold in this Offering, all funds held in escrow will be released to us and we will continue to sell shares up to the maximum amount of 2,000,000shares(the “Maximum Offering”).The offering will terminate within 90 days from the date of this prospectus. At our sole discretion, we may extend the offering for up to an additional 90 days.There are no minimum purchase requirements for each investor and, if the Minimum Offering is achieved, there will be no continuing arrangements to place the funds in an escrow, trust or similar account.Upon reaching the Minimum Offering, all cleared funds will be available to us following deposit into our bank account. Prior to this Offering, there has been no market for our securities.Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board.
